Title: To Benjamin Franklin from Arthur Lee, 2 January 1779
From: Lee, Arthur
To: Franklin, Benjamin


Chaillot Janry 2d. 1779
Mr. Montieu was informd by us all, that it woud be necessary for him to shew the receits from the Agent Mr. Williams, of the Articles chargd in his Account, before it coud be finally settled. He went down to Nantes where Mr. Williams & his Burau were. Instead of receits specifying the number, colour & condition of the Uniforms; with the Number of pounds of Copper & the sort which Mr. Williams receivd on our Account; we are only told that he receivd 114 Bales Containg. Soldier’s cloaths & several Casks of Copper without any specification whatever. The only particulars we have had from Mr Williams are that the Uniforms were so bad that they ought to have been rejected. The Letter sent us as a receit is dated from Passi, & the reason given for not being more accurate is, that Mr. Williams’s Counting House was far off. Mr Williams being returned to Nantes may send the proper Receits without which I shall think it my duty to refuse paying Mr. Montieu’s demand. In the mean time after having been so long apprizd of what was necessary to the settlement of his Accounts & not complying with it; Mr Montieu ought to know it is his fault not ours that they are not settled. Both Mr. Williams & Mr. Montieu are surely conversant enough in business to know, that a Receit shoud specify the time of receiving & the quantity & quality of the things receivd— As it seems probable to me that we shall differ with Mr. Monthieu about his demand, I shoud not think it prudent to put any of the public property into his hands. We have had sufficient experience how ready People are to pay themselves, when they can get hold of the public property. But if so extraordinary a thing was to be done as lending him what was bought for the public, I shoud imagine the return proposed for it ought to be under his hand.
A Lee
 
Notations in different hands: 2 Jany. 79 / Franklin
